Case 1:20-cv-00024-RJS-DBP Document 66 Filed 08/12/20 PageID.2041 Page 1 of 10




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


     BRETT L. ELIASON, KYLIE M.
     ELIASON, BRITTNIE L. ELIASON, and                ORDER OVERRULING OBJECTION
     VERONIQUE ELIASON,                                AND ADOPTING REPORT AND
                                                           RECOMMENDATION
                Plaintiffs,
                                                           Case No. 1:20-cv-24-RJS-DBP
     v.
     THE CORPORATION OF THE                                  Chief Judge Robert J. Shelby
     PRESIDENT OF THE CHURCH OF
     JESUS CHRIST OF LATTER-DAY                         Chief Magistrate Judge Dustin B. Pead
     SAINTS, et al.,
                Defendants.


            On June 30, 2020, Chief Magistrate Judge Dustin Pead entered a Report and

 Recommendation recommending that the undersigned dismiss the claims brought by pro se

 Plaintiffs Brett Eliason, Kylie Eliason, Brittnie Eliason, and Veronique Eliason (collectively,

 Eliason). Eliason timely filed a Response and Objection (Objection) to the Report and

 Recommendation.1 For the reasons explained below, the court overrules Eliason’s Objection and

 dismisses the Amended Complaint without prejudice. But Plaintiffs may, if they choose, file a

 second amended complaint within fourteen days of this Order. Otherwise, the court will dismiss

 the Amended Complaint with prejudice and close the case.




 1
     Dkt. 55.


                                                  1
Case 1:20-cv-00024-RJS-DBP Document 66 Filed 08/12/20 PageID.2042 Page 2 of 10



                                                    BACKGROUND

               Eliason initiated this action on February 26, 2020,2 and filed an Amended Complaint two

 days later.3 On March 6, 2020, the undersigned entered an order referring the case to Judge

 Pead.4

               Eliason asserts forty-five causes of action against over a hundred defendants and seeks

 nearly $127 billion in damages.5 Although Eliason accuses Defendants of a host of crimes and

 wrongdoing, most of his claims involve allegations related to the estate plan of Max and Joyce

 Eliason, Plaintiff Brett Eliason’s parents.6 Specifically, Eliason alleges Defendant law firm

 Kirton McConkie has improperly managed his parents’ estate, defrauding the Eliason family out

 of millions of dollars.7

               Since filing the Amended Complaint, Eliason has filed numerous motions for summary

 judgment and motions to compel.8 Defendants filed two motions to dismiss—one by R. David

 Bishop and one brought collectively by Dallin H. Oaks and the Corporation of The Church of

 Jesus Christ of Latter-day Saints (the Church Defendants).9 The Church Defendants’ Motion

 sought dismissal on three grounds, arguing: (1) the court lacks subject matter jurisdiction, (2)




 2
     Dkt. 1.
 3
     Dkt. 2.
 4
  Dkt. 8. The case was initially referred to Judge Pead under 28 U.S.C. § 636(b)(1)(A). On March 24, 2020, the
 undersigned modified the referral to one under 28 U.S.C. § 363(b)(1)(B). Dkt. 10.
 5
     See Dkt. 2 at 1–2, 250–255.
 6
     See id. at 1–7. Joyce Eliason is deceased. Id. at 3.
 7
     See id. at 11–12.
 8
     Dkt. 9; Dkt. 23; Dkt. 34; Dkt. 38; Dkt. 40; Dkt. 42; Dkt. 43.
 9
     Dkt. 30; Dkt. 36.


                                                              2
Case 1:20-cv-00024-RJS-DBP Document 66 Filed 08/12/20 PageID.2043 Page 3 of 10



 Eliason’s claims are barred by the doctrine of res judicata, and (3) the Amended Complaint fails

 to state a cause of action.10

             On June 30, 2020, Judge Pead issued a Report and Recommendation (the Report)

 agreeing with the Church Defendants that the court lacks subject matter jurisdiction.11

 Specifically, the Report held that diversity jurisdiction was lacking, and there was no federal

 question presented because the two federal causes of action Eliason advances fail to state a claim

 for which relief can be granted.12 The Report also concluded that the Amended Complaint failed

 to state a claim against Defendant R. David Bishop and that Eliason’s motions for summary

 judgment were premature.13 Although the Report recommended dismissing the Amended

 Complaint, it afforded Eliason fourteen days to file a second amended complaint.14

             Eliason declined the invitation to amend and instead timely objected to the Report.15

 Spanning fifty-four pages, Eliason’s Objection never explicitly engages the Report. Instead, the

 Objection largely rehashes Eliason’s numerous grievances against Defendants. The remainder of

 the Objection is a hodgepodge of criticisms of proceedings in a parallel case in the District of

 Hawaii,16 personal pleas to the President of the Church of Jesus Christ of Latter-day Saints,17 and

 recitations of several federal statutes.18




 10
      See generally Dkt. 36.
 11
      Dkt. 52 at 7–11.
 12
      Id.
 13
      Id. at 11–12. Judge Pead denied Eliason’s motions to compel in a separate Order. Dkt. 53.
 14
      Dkt. 52 at 13.
 15
      Dkt. 55.
 16
      Id. at 24–31.
 17
      Id. at 18–22.
 18
      See, e.g., id. at 25–27, 33–35.


                                                            3
Case 1:20-cv-00024-RJS-DBP Document 66 Filed 08/12/20 PageID.2044 Page 4 of 10



                                                       ANALYSIS

           The court begins by deciding which legal standard to apply in assessing Eliason’s

 Objection—namely, whether the court should review the Report de novo or for clear error.

 Concluding that at least one of Eliason’s objections is specific enough to warrant de novo

 review, the court first addresses that objection and then reviews the remainder of the Report for

 clear error.

      I.        Appropriate Legal Standard

           The applicable standard of review in considering a magistrate judge report and

 recommendation depends on whether a party lodges objections to the recommendation.19 When

 assessing unobjected to portions of the report and recommendation, the Supreme Court has

 suggested no further review by the district court is required, but neither is it precluded.20 This

 court generally reviews unobjected-to portions of a report and recommendation for clear error.21

           However, Federal Rule of Civil Procedure 72(b)(2) allows parties to file “specific written

 objections to the proposed findings and recommendations.” In those instances, “[t]he district

 judge must determine de novo any part of the magistrate judge’s disposition that has been




 19
   See Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any part of the magistrate judge’s
 disposition that has been properly objected to.”) (emphasis added).
 20
    See Thomas v. Arn, 474 U.S. 140, 149 (1985) (“The [Federal Magistrate’s Act] does not on its face require any
 review at all, by either the district court or the court of appeals, of any issue that is not the subject of an objection.”);
 id. at 154 (noting that “it is the district court, not the court of appeals, that must exercise supervision over the
 magistrate,” so that “while the statute does not require the judge to review an issue de novo if no objections are filed,
 it does not preclude further review by the district judge, sua sponte or at the request of a party, under a de novo or
 any other standard”).
 21
    See, e.g., Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial
 objection is made [to a magistrate judge’s report and recommendation], the district court judge reviews those
 unobjected portions for clear error.”) (citations omitted); see also Fed. R. Civ. P. 72(b) advisory committee’s note to
 1983 amendment (“When no timely objection is filed, the court need only satisfy itself that there is no clear error on
 the face of the record in order to accept the recommendation.”) (citing Campbell v. U.S. Dist. Court for N. Dist. of
 Cal., 501 F.2d 196, 206 (9th Cir. 1974), cert. denied, 419 U.S. 879).


                                                              4
Case 1:20-cv-00024-RJS-DBP Document 66 Filed 08/12/20 PageID.2045 Page 5 of 10



 properly objected to.”22 To qualify as a proper objection that triggers de novo review, the

 objection must be both timely and specific.23 Indeed, “only an objection that is sufficiently

 specific to focus the district court’s attention on the factual and legal issues that are truly in

 dispute will advance the policies behind the Magistrate’s Act . . . .”24 Thus, de novo review is

 not required where a party advances objections to a magistrate judge’s disposition that are either

 indecipherable or overly general.25

            Here, although the Objection was timely,26 the court concludes only one of Eliason’s

 objections is sufficiently specific to warrant de novo review. Of the Objection’s fifty-four pages,

 Eliason never refers explicitly to the Report. Most of the Objection is a stream of accusations

 against a number of parties Eliason argues are guilty of serious wrongdoing. Usually, the failure

 to identify specific errors in the magistrate’s disposition would warrant only clear error review.27

            Nevertheless, the court recognizes pro se litigants are held to less stringent standards than

 are parties formally represented by lawyers28 and that documents filed pro se are “to be liberally




 22
    Fed. R. Civ. P. 72(b)(3) (emphasis added); see also Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (“De
 novo review is statutorily and constitutionally required when written objections to a magistrate’s report are timely
 filed with the district court.”) (citations omitted).
 23
    United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996) (“[W]e hold that a party’s
 objections to the magistrate judge’s report and recommendation must be both timely and specific to preserve an
 issue for de novo review by the district court or for appellate review.”).
 24
      Id.
 25
   See id. (“Just as a complaint stating only ‘I complain’ states no claim, an objection stating only ‘I object’
 preserves no issue for review.”) (citation omitted); see also Moore v. Astrue, 491 F. App’x 921, 922 (10th Cir. 2012)
 (upholding district court’s clear error review of magistrate judge’s report and recommendation because Plaintiffs
 objected only “generally to every finding” in the report).
 26
   Although the Objection was timely, Eliason filed several “Exhibits” ostensibly related to the Objection that were
 untimely. See Dkt. 56 (filed outside the 14-day timeframe established under Rule 72(b)(2)). Thus, the court will not
 consider them. In any event, having briefly reviewed the Exhibits, none of them would have affected any of the
 court’s conclusions.
 27
      See supra notes 23–25.
 28
      See Haines v. Kerner, 404 U.S. 519, 520 (1972).


                                                          5
Case 1:20-cv-00024-RJS-DBP Document 66 Filed 08/12/20 PageID.2046 Page 6 of 10



 construed.”29 Accordingly, the court construes Eliason’s arguments about Defendants’ alleged

 violations of the Racketeer Influenced and Corrupt Organizations Act (RICO) to challenge the

 Report’s conclusion that there is no federal question jurisdiction. The court reviews that issue de

 novo. Because Eliason’s other objections cannot fairly be liberally construed as objecting to any

 other portion of the Report, the court reviews the remainder of the Report for clear error.

        II.      Federal Question Jurisdiction

              Because diversity jurisdiction is lacking, Eliason’s action may remain in federal court

 only if federal question jurisdiction exists. “A case arises under federal law if its well-pleaded

 complaint establishes either that federal law creates the cause of action or that the plaintiff’s right

 to relief necessarily depends on resolution of a substantial question of federal law.”30 Although

 the Amended Complaint does not assert a civil RICO claim, Eliason argued in other filings that

 Defendants are liable under the civil RICO statute.31 Even construing these filings liberally, they

 fail to plead adequately a cognizable civil RICO claim.

              To state a claim for civil RICO, Eliason must allege four elements as they relate to

 Defendants: “(1) investment in, control of, or conduct of (2) an enterprise (3) through a pattern

 (4) of racketeering activity.”32 “Racketeering activity is defined as any ‘act which is indictable’

 under federal law.”33




 29
      Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted).
 30
   Nicodemus v. Union Pac. Corp., 318 F.3d 1231, 1235 (10th Cir. 2003) (internal quotation marks and citations
 omitted).
 31
   See, e.g., Dkt. 17 at 1 (asserting in the case caption that the listed defendants are guilty “under the RICO Act of
 1970”); Dkt. 38 at 8 (“It is not a coincidence that the largest group of corrupt Defendants in the history of mankind
 are proven guilty of Racketeering and Organized Crimes . . . .”). Liberally construing Eliason’s filings, the Report
 incorporated these allegations into the Amended Complaint. Dkt. 52 at 7–8.
 32
      Tal v. Hogan, 453 F.3d 1244, 1261 (10th Cir. 2006).
 33
      Id. (quoting 18 U.S.C. § 1961(1)(B)).


                                                             6
Case 1:20-cv-00024-RJS-DBP Document 66 Filed 08/12/20 PageID.2047 Page 7 of 10



             Eliason fails to allege these four elements in any of his filings and thus fails to state a

 civil RICO claim. To be sure, Eliason accuses Kirton McConkie and the Corporation of the

 President of the Church of Jesus Christ of Latter-day Saints of serious wrongdoing, but this alone

 is insufficient. Eliason must allege both the specific enterprise and the pattern of racketeering

 activity in which the enterprise is engaged.34

             In the Objection, Eliason asserts “[t]he victim/plaintiff has over 3,500 pages of

 supporting evidence and has completed an approximate 300 page complaint with over 50 felony

 crimes which qualify under the RICO Act of 1970.”35 But the racketeering activity must be acts

 indictable under federal law.36 All the causes of action listed in the Amended Complaint either

 arise under state law37 or do not appear grounded in state or federal law.38 And while Eliason

 lists in his Objection alleged federal crimes that could qualify as racketeering activity, these

 allegations are insufficient for two reasons. First, the allegations must appear in Eliason’s

 pleading, not an objection to a report and recommendation.39 Second, each description of the

 alleged crimes amounts to “naked assertions devoid of further factual enhancement” that are

 insufficient to state a claim for relief.40 For example, Eliason lists wire fraud as one of

 Defendants’ alleged crimes but asserts only that “[f]unds were stolen from Eliason Eight and

 wired to the IRS for taxes.”41 Without more, this amounts to “an unadorned, the-defendant-


 34
  Additionally, Eliason must allege an enterprise that is distinct from the individual Defendants themselves. See
 Dkt. 52 at 10 (citing Dopp v. Loring, 54 F. App’x 296, 297–98 (10th Cir. 2002)).
 35
      Dkt. 55 at 37.
 36
      See Tal, 453 F.3d at 1261.
 37
      See Dkt. 2, counts 1, 2, 4, 11, 15.
 38
      See id., counts 9, 25, 37, 45.
 39
   See Nicodemus, 318 F.3d at 1235 (noting the federal cause of action must be established in the plaintiff’s “well-
 pleaded complaint”).
 40
      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted).
 41
      Dkt. 55 at 36.


                                                             7
Case 1:20-cv-00024-RJS-DBP Document 66 Filed 08/12/20 PageID.2048 Page 8 of 10



 unlawfully-harmed-me accusation” that courts routinely reject.42 Accordingly, Eliason has failed

 to state a claim under the civil RICO statute. Because neither the Amended Complaint nor

 Eliason’s other filings assert other federal causes of action, there is no federal question

 jurisdiction here. And without either diversity or federal question jurisdiction, the court lacks

 subject matter jurisdiction.43

            Nevertheless, Eliason may attempt to replead his claims. In so doing, the court reminds

 Eliason that Rule 8 of the Federal Rules of Civil Procedure requires only “a short and plain

 statement” of the grounds for the court’s jurisdiction and to show that Plaintiffs have a claim for

 which they are entitled to relief. Though perhaps counterintuitive, Eliason is more likely to find

 success complying with Rule 8 by focusing a revised complaint only on the allegations essential

 to Plaintiffs’ claims.

            The court further reminds Eliason that Defendants asserted other grounds for dismissal,

 including that “[t]he claims asserted here could have or should have been brought in the State

 Court action and are therefore barred by res judicata” and that the claims suffered from pleading

 deficiencies.44 Although the Report did not address those alternative grounds, it concluded that

 they “appear[] . . . equally valid.”45 Given this preliminary assessment, the court cautions

 Eliason to consider those alternative bases for dismissal when drafting an amended complaint.




 42
      Iqbal, 556 U.S. at 678.
 43
   The court declines to exercise supplemental jurisdiction over Eliason’s remaining state law claims. See Koch v.
 City of Del City, 660 F.3d 1228, 1248 (10th Cir. 2011) (quoting Smith v. City of Enid ex rel. Enid City Comm’n, 149
 F.3d 1151, 1156 (10th Cir. 1998)) (“When all federal claims have been dismissed, the court may, and usually
 should, decline to exercise jurisdiction over any remaining state claims.”).
 44
      Dkt. 52 at 11.
 45
      Id.


                                                          8
Case 1:20-cv-00024-RJS-DBP Document 66 Filed 08/12/20 PageID.2049 Page 9 of 10



    III.      The Remainder of the Report

           Having reviewed the remainder of the Report, the court finds no clear error in any of

 Judge Pead’s conclusions. Accordingly, the court adopts the Report in its entirety.

    IV.       Communications with Chambers

           Before concluding, it is necessary to comment on Plaintiffs’ communications with

 chambers. Since the filing of this case, Plaintiff Brett Eliason has regularly emailed chambers

 for one or both of the presiding judges, along with many others. The body of many of these

 emails is often not directed to the undersigned, but to various attorneys or Eliason’s family.

           Judges ordinarily may not engage in ex parte communications with parties or lawyers

 about cases before the court. It is inappropriate for any party or any lawyer for a party to attempt

 to communicate with a judge about the substance of a case except through court filings placed on

 the public docket. This is an important rule of practice the court enforces in all cases.

           Eliason is directed to immediately cease email communications with chambers. All

 matters requiring the court’s attention should be included in motions or other appropriate filings

 and will be addressed in the normal course. And the court has not considered these emails or

 anything in them (that is not also filed on the docket) in evaluating the sufficiency of Eliason’s

 Amended Complaint.

           Separate from the fact of the communications, the substance of most of the emails to

 chambers (and others) is inappropriate from any litigant. Plaintiffs are availing themselves of the

 United States courts, seeking relief for injuries they claim they have suffered. All litigants who

 come to court seeking redress must adhere to basic rules of decorum, decency, and fair play.

 Making explicit or implicit threats to others, utilizing insulting or inflammatory hyperbole, or

 engaging in otherwise abusive conduct is inappropriate and cannot be permitted from any party.



                                                   9
Case 1:20-cv-00024-RJS-DBP Document 66 Filed 08/12/20 PageID.2050 Page 10 of 10



  Plaintiffs must refrain from such conduct moving forward or risk sanctions that could, at some

  point, include dismissal of Plaintiffs’ claims.

                                            CONCLUSION

             For the reasons explained above, Eliason’s Objection is OVERRULED, and the

  Amended Complaint is dismissed without prejudice.46 This means Eliason may file a second

  amended complaint. If Eliason chooses to do so, the newly amended complaint must be filed

  within fourteen (14) days of the date of this Order. Otherwise, the court will dismiss the case

  with prejudice and close the case.

             SO ORDERED this 12th day of August 2020.

                                                    BY THE COURT:



                                                    ROBERT J. SHELBY
                                                    United States Chief District Judge




  46
       Dkt. 55.


                                                    10
